J-A26032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 B.J.B.                                   :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 C.M.B.                                   :
                                          :
                                          :    No. 776 MDA 2017
 APPEAL OF: C.M.B.                        :

                Appeal from the Order Entered May 2, 2017
       In the Court of Common Pleas of Franklin County Civil Division
                           at No(s): 2011-2066


BEFORE: BOWES, J., OLSON, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                         FILED NOVEMBER 16, 2017

      C.M.B. (“Mother”) appeals from the order entered in the Court of

Common Pleas of Franklin County on May 2, 2017, which granted, in part, the

petition for modification of the existing custody order filed by B.J.B. (“Father”),

with respect to the parties’ daughter, H.M.B., born in July of 2002, and their

son, C.T.B., born in March of 2004 (collectively, “the Children”). We affirm.

      The record reveals that Father commenced the underlying custody

action in 2011, following the parties’ marital separation.       Thereafter, they

agreed, without court intervention, that Mother would exercise primary

physical custody, Father partial physical custody Tuesday after work until

Thursday morning and every Saturday at 4:00 p.m. until Sunday at 8:00 p.m.,

and that they would share legal custody.
J-A26032-17


       In December of 2014, Father requested primary physical custody of the

Children. In January of 2015, Mother requested to relocate with the Children

to Texas, where the parties had resided until October of 2010. Following an

evidentiary hearing, by order dated May 18, 2015 (“existing custody order”),

the trial court denied Mother’s relocation request and granted the parties

shared legal custody, Father primary physical custody, and Mother partial

physical custody on alternating weeks from Thursday after school, or at 9:00

a.m. if no school, until Monday after school, or until 6:00 p.m. if no school.

In addition, the custody order granted the parties two weeks of vacation with

the Children per year, and set forth a holiday schedule.

       On September 28, 2016, Father filed the subject petition, wherein he

requested sole legal custody and a reduction in Mother’s partial physical

custody to Friday after school until Sunday evening. The trial court held a

hearing on April 19, 2017,1 during which Father testified that C.T.B., who is

treated with medication for either Attention Deficit Disorder (“ADD”) or

Attention Deficit Hyperactivity Disorder (“ADHD”), receives poor test results

after his weekends with Mother. N.T., 4/19/17, at 23-24, 29-30, 50-52. In

addition, Father testified that there “is [a] constant tug of war [with Mother]

when it comes to anything medical [for the Children].” Id. at 30. Specifically,



____________________________________________


1The Honorable Shawn D. Meyers presided over the subject proceedings, but
he did not preside over the prior hearing that resulted in the existing custody
order.

                                           -2-
J-A26032-17


Father testified that he is frustrated by Mother constantly changing the

Children’s medical insurance to her insurance. Id. Further, Father testified

that he re-married in approximately 2013, and that he and his wife have a

three-year-old daughter and a one-year-old son.2 Id. at 10, 12.

         Mother testified during the hearing that her relationship with the

Children has deteriorated since the existing custody order went into effect.

Id. at 86.      As such, she requested primary physical custody or, in the

alternative, shared physical custody. Id. Mother testified that she resides

with her boyfriend and his twelve-year-old daughter, of whom he exercises

partial physical custody at the same time that Mother has custody of the

Children.    Id. at 81, 83.      In addition, Mother testified that her home is a

distance from Father’s home of approximately one and one-half miles.3 Id.

at 80.

         The court interviewed the Children separately, in camera, in the

presence of the parties’ counsel. H.M.B., then age fourteen and in the ninth

grade, testified, “I just want to be at Dad’s house more.” Id. at 227. She


____________________________________________


2 Father also presented the testimony of J.B., his wife (“Stepmother”); A.A.,
his mother-in-law; D.L., H.M.B.’s former cheerleading coach; and A.B., a
woman who has known Mother and Father for six years and whose children
are friends with the Children.

3Mother also presented the testimony of M.E., her boyfriend, and L.M., a
woman who has been her friend for four years.




                                           -3-
J-A26032-17


testified, in part, that Mother and M.E. fight “[l]ike every weekend.”4 Id. at

231. H.M.B. continued on inquiry by the trial court:

       Q. Every weekend you’re [at Mother’s house]?

       A. Basically.

                                           ...

       Q. And how frequently do you . . . tell your mom or tell your dad
       about things going on in the other’s house that makes you . . .
       uncomfortable or unhappy? . . .

       A. I don’t really tell anything that happens at Dad’s house to Mom,
       because nothing bad happens there.

                                           ...

       A.   But, I guess, . . . I think the one bad thing each week
       happens at Mom’s house.

                                           ...

       A.    Mainly, like, mom and [M.E.] fighting at night. It is always
       at night that they fight. I will like look at the clock and it is 11:00
       almost 12:00. This is why this is the fourth neighbor already.

       Q. Neighbors have moved?

       A. Yes.

       Q. Because, what? You think they can hear it?

       A. Yes.



____________________________________________


4H.M.B. clarified that she has never seen Mother and M.E. push or shove each
other, but she agreed that their fights include yelling and arguing. N.T.,
4/19/17, at 232.



                                           -4-
J-A26032-17


Id. at 231, 233. C.T.B., then age thirteen and in the sixth grade, did not

specifically testify with respect to his custody preference.        However, he

testified, “I just don’t like going [to Mother’s home] sometimes because of

how much [Mother and M.E.] argue.”5 Id. at 253. Importantly, the Children

testified that, to their knowledge, Father and Stepmother do not fight. Id. at

231, 246-247.

       By order dated and entered on May 2, 2017, the trial court maintained

shared legal custody between the parties and primary physical custody in

Father. The court granted Mother partial physical custody every other week

from Friday after school, or 9:00 a.m. if there is no school, until Sunday at

6:00 p.m. The court maintained the parties’ vacation time of two weeks with

the Children, and set forth a holiday schedule.

       Mother timely filed a notice of appeal and a concise statement of errors

complained of on appeal. The trial court filed its Rule 1925(a) opinion on June

2, 2017.

       On appeal, Mother presents the following issue for our review:

       Should this [C]ourt reverse the trial court where the trial court cut
       Mother’s custody periods, from an already minimal period of time,
       in half, where neither the trial record nor the court’s own oral
       ruling provided any justification for said decision?
____________________________________________


5 In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court stated that
C.T.B.’s custody preference was inadvertently omitted from his testimony.
Trial Court Opinion, 6/2/17, at 1. However, the court found that C.T.B.’s
“overall testimony supported the statements of the parties’ minor daughter
relating to the disruption and difficulties experienced by [C]hildren within
[M]other’s household.” Id.

                                           -5-
J-A26032-17



Mother’s brief at 7.

      We review Mother’s issue according to the following scope and standard

of review:

          [T]he appellate court is not bound by the deductions or
          inferences made by the trial court from its findings of fact,
          nor must the reviewing court accept a finding that has no
          competent evidence to support it. . . . However, this broad
          scope of review does not vest in the reviewing court the
          duty or the privilege of making its own independent
          determination. . . . Thus, an appellate court is empowered
          to determine whether the trial court’s incontrovertible
          factual findings support its factual conclusions, but it may
          not interfere with those conclusions unless they are
          unreasonable in view of the trial court’s factual findings;
          and thus, represent a gross abuse of discretion.

      R.M.G., Jr. v. F.M.G., 2009 Pa. Super. 244, 986 A.2d 1234, 1237
      (Pa. Super. 2009) (quoting Bovard v. Baker, 2001 Pa. Super. 126,
      775 A.2d 835, 838 (Pa. Super. 2001)). Moreover,

          [O]n issues of credibility and weight of the evidence, we
          defer to the findings of the trial [court] who has had the
          opportunity to observe the proceedings and demeanor of
          the witnesses.

          The parties cannot dictate the amount of weight the trial
          court places on evidence. Rather, the paramount concern
          of the trial court is the best interest of the child. Appellate
          interference is unwarranted if the trial court’s consideration
          of the best interest of the child was careful and thorough,
          and we are unable to find any abuse of discretion.

      R.M.G., Jr., supra at 1237 (internal citations omitted). The test
      is whether the evidence of record supports the trial court’s
      conclusions. Ketterer v. Seifert, 2006 Pa. Super. 144, 902 A.2d
533, 539 (Pa. Super. 2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014).




                                       -6-
J-A26032-17


         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s physical,

intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509,

512 (Pa. Super. 2006), citing Arnold v. Arnold, 847 A.2d 674, 677 (Pa.

Super. 2004).

         Section 5328(a) of the Child Custody Act, 23 Pa.C.S. § 5321-5340,

provides as follows.

         § 5328. Factors to consider when awarding custody.

               (a) Factors. – In ordering any form of custody, the court
         shall determine the best interest of the child by considering all
         relevant factors, giving weighted consideration to those factors
         which affect the safety of the child, including the following:

               (1) Which party is more likely to encourage and permit
             frequent and continuing contact between the child and
             another party.

               (2) The present and past abuse committed by a party or
             member of the party’s household, whether there is a
             continued risk of harm to the child or an abused party and
             which party can better provide adequate physical safeguards
             and supervision of the child.

               (2.1) The information set forth in section 5329.1(a)(1) and
             (2) (relating to consideration of child abuse and involvement
             with protective services).

               (3) The parental duties performed by each party on behalf
             of the child.

               (4) The need for stability and continuity in the child’s
             education, family life and community life.

               (5) The availability of extended family.

                                       -7-
J-A26032-17



            (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
          child's maturity and judgment.

            (8) The attempts of a parent to turn the child against the
          other parent, except in cases of domestic violence where
          reasonable safety measures are necessary to protect the
          child from harm.

            (9) Which party is more likely to maintain a loving, stable,
          consistent and nurturing relationship with the child adequate
          for the child's emotional needs.

            (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and special
          needs of the child.

            (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or ability
          to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability to
          cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.

           (15) The mental and physical condition of a party or
          member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      This Court has stated trial courts are required to consider “[a]ll of the

factors listed in section 5328(a) . . . when entering a custody order.” J.R.M.


                                     -8-
J-A26032-17


v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis in original). We

have further explained as follows.

     Section 5323(d) provides that a trial court “shall delineate the
     reasons for its decision on the record in open court or in a written
     opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally, “section
     5323(d) requires the trial court to set forth its mandatory
     assessment of the sixteen [Section 5328 custody] factors prior to
     the deadline by which a litigant must file a notice of appeal.” C.B.
     v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013), appeal denied, 70
A.3d 808 (Pa. 2013). . . .

     In expressing the reasons for its decision, “there is no required
     amount of detail for the trial court’s explanation; all that is
     required is that the enumerated factors are considered and that
     the custody decision is based on those considerations.” M.J.M. v.
     M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal denied, 68
A.3d 909 (Pa. 2013). A court’s explanation of reasons for its
     decision, which adequately addresses the relevant factors,
     complies with Section 5323(d). Id.

A.V., supra at 822-823.

     Instantly, on May 2, 2017, the trial court issued its custody decision on

the record in open court, during which it considered the Section 5328(a) best

interest factors. See N.T., 5/2/17, at 1-12. On appeal, Mother contends that

the court found the factors neutral between her and Father. Therefore, Mother

argues that the court’s findings do not support its decision to decrease her

partial physical custody provided by the existing custody order. Further,




                                     -9-
J-A26032-17


Mother argues that the court abused its discretion in failing to grant her shared

physical custody.6

       To the best that we can discern, Mother contends the court did not grant

shared physical custody because she and Father do not have an amicable

relationship. In support of her argument, Mother cites B.C.S. v. J.A.S., 994
A.2d 600 (Pa. Super. 2010), wherein this Court vacated and remanded a

custody order denying the father’s petition for modification of the existing

custody order wherein he requested shared physical custody. In that case,

the trial court rejected the father’s custody request because it found that he

and the mother communicated minimally and did not have an amicable

relationship. We concluded that the trial court abused its discretion, in part,

because an amicable relationship is not a prerequisite for shared physical

custody. B.C.S., 994 A.2d. at 603-604.

       We disagree with Mother to the extent she contends that the court in

this case did not grant shared physical custody because she and Father do not

have an amicable relationship. As such, we conclude that B.C.S., supra, is

inapplicable to this case.

       The trial court explained that the “principle request” of neither Father

nor Mother is in the Children’s best interest based on the testimonial evidence.



____________________________________________


6Section 5322 defines “shared physical custody” as “[t]he right of more than
one individual to assume physical custody of the child, each having significant
periods of physical custodial time with the child.” 23 Pa.C.S. § 5322.

                                          - 10 -
J-A26032-17


N.T., 5/2/17, at 11. In considering Section 5328(a)(1), which party is more

likely to encourage and permit frequent and continuing contact between the

child and another party, and Section 5328(a)(8), the attempts of a parent to

turn the child against the other parent, the court found, “[t]here’s a real level

of disrespect between the parties and that . . . Father has a very . . . negative

view of Mother. . . .” Id. at 4.

      Specifically, the court found that Father will be compliant with any court

order issued, but he “likely will not encourage the [C]hildren to have

substantial contact with Mother, beyond what is ordered. . . .” Id. The court

stated it “does not see in this instance that Mother, given her limited contact

with the [C]hildren, would or would not encourage [them] to have continued

contact with Father. . . .” Id.

      Further, the court found no “open, active campaign by either household

to turn the [C]hildren against the other parent.” Id. at 7-8. However, the

court found, “there is ample suspicion and disrespect between the parties that

bleeds through and comes out to the [C]hildren.” Id. at 8. Importantly, the

court stated it is concerned about this, but explained that Section 5328(a)(1)

and (8) are not the sole criteria to consider. Id.

      Rather, the court gave weighted consideration to the following factors

that it found in favor of Father: Section 5328(a)(4), the need for stability and

continuity in the child’s education, family life and community life; Section

5328(a)(7), the well-reasoned preference of the child, based on the child’s


                                     - 11 -
J-A26032-17


maturity and judgment; and Section 5328(a)(9), which party is more likely to

maintain a loving, stable, consistent and nurturing relationship with the child

adequate for the child’s emotional needs.          As such, we reject Mother’s

argument that the court found the factors neutral between the parties.

       Indeed, the court found that the Children have stability and continuity

in their education, family life, and even “active engagement in community life”

by residing primarily in Father’s household. Id. at 6-7. In contrast, the court

found there is a “contentious” environment in Mother’s household caused by

frequent arguments between Mother and her boyfriend that are overheard by

the Children.7 Id. at 8.

       Upon review, the totality of the testimonial evidence supports the court’s

findings that the Children have stability and continuity in their education,

family life, and community life by residing primarily with Father, and that

Father is more likely to maintain a loving, stable, consistent, and nurturing

relationship with the Children adequate for their emotional needs. In light of

these findings, we conclude that the court’s decision was reasonable in

rejecting Mother’s shared physical custody request and in modifying her

partial physical custody in alternating weeks from Thursday to Friday after

school or at 9:00 a.m. if no school, until Sunday at 6:00 p.m., instead of



____________________________________________


7 We observe that the court weighed equally between the parties Section
5328(a)(3), (10) and (12). Further, the court found inapplicable Section
5328(a)(2), (2.1), (5), (11), and (14).

                                          - 12 -
J-A26032-17


Monday after school or until 6:00 p.m. if no school. Because the trial court

carefully and thoroughly considered the Children’s best interests, and we

discern no abuse of discretion, we affirm the custody order.

     Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2017




                                    - 13 -